Exhibit 10.2

EMPLOYMENT AGREEMENT

          AGREEMENT, dated this 13th day of April, 2007, between Amtech Systems,
Inc., an Arizona corporation (the “Company”) with offices at 131 South Clark
Drive, Tempe, Arizona, and Jong S. Whang (the “Executive”),

W I T N E S S E T H:

          WHEREAS, the Company and the Executive wish to enter into an
employment and compensation arrangement on the following terms and conditions:

          1.          Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Executive as its Chief Executive
Officer during the Employment Period (as defined in Section 7) and Executive
agrees to perform such acts and duties and furnish such services to the Company
and its affiliates consistent with such position as the Company’s Board of
Directors shall from time to time direct.  The Executive shall have general and
active charge of the business and affairs of the Company and, in such capacity,
shall have responsibility for the day-to-day operations of the Company, subject
to the authority and control of the Board of Directors of the Company.  During
the Employment Period, the Company shall continue to take such actions as
necessary to cause the Executive’s nomination as a member of the Board of
Directors of the Company.  The Executive hereby accepts such employment and
agrees to devote his full time and best efforts to the duties provided herein,
provided, that the Executive may engage in other business activities which (i)
involve no conflict of interest with the interests of the Company (subject to
approval by the Board of Directors, which approval shall not be unreasonably
withheld) and (ii) do not materially interfere with the performance by the
Executive of his duties under this Agreement.

          2.          Compensation.  For services rendered to the Company during
the term of this Agreement, the Company shall compensate the Executive with an
initial salary, payable in monthly installments, of $250,000 per annum.  Such
base salary shall be reviewed on an annual basis by the Compensation Committee
of the Company’s Board of Directors (the “Compensation Committee”) and shall be
subject to being increased but not decreased in the discretion of the
Compensation Committee.

          3.          Incentive Compensation.  The Executive shall also be
entitled to annual cash bonuses for each fiscal year during the Employment
Period (“Incentive Compensation”).  The Executive’s Incentive Compensation for
each such fiscal year shall be determined in accordance with an annual bonus
plan adopted by the Compensation Committee, which shall be no less favorable to
the Executive than the bonus plan for fiscal 2007 adopted by the Compensation
Committee on December 8, 2006.

          4.          Stock Options.

                       (a)          Outstanding Options.  All currently
outstanding options to purchase Common Stock of the Company held by Executive
shall remain in full force and effect in accordance with the provisions of
Employer’s stock option plans and the applicable Stock Option Agreements, as may
be amended from time to time.

                       (b)          New Options.  As further compensation,
Employee shall be issued an annual grant of stock options by the Compensation
Committee within ninety (90) days after the end of each fiscal year during the
Employment Period.  The amount of such grant and the terms of vesting shall be
as determined by the Compensation Committee, but shall be no less favorable to
the Executive than the amounts and terms of the grant approved by the
Compensation Committee on December 8, 2006.  All of the stock options granted to
Executive shall be “Incentive Stock Options” within the meaning of the Internal
Revenue Code of 1986, as amended (the “Code”), subject to the limitations of the
Code.  Any stock options which are not allowed to be incentive stock options
under the Code shall be non-qualified stock options.  The stock options shall be
issued at the fair market value of the Company’s common stock as of the date of
grant.




          5.          Benefits.  During the Employment Period, the Company shall
provide or cause to be provided to the Executive such employee benefits as are
provided to other executive officers of the Company, including family medical
and dental, disability and life insurance, and participation in pension and
retirement plans, incentive compensation plans, stock option plans and other
benefit plans (collectively, the “Applicable Benefit Plans”).  In lieu of
participating in any Applicable Benefit Plan, the Executive may elect to receive
from the Company cash in the amount of the lesser of (i) the amount that the
Company spends to provide Executive with benefits under such Applicable Benefit
Plan and (ii) the amount the Executive spends to obtain benefits that would
otherwise be provided to the Executive under such Applicable Benefit Plan. 
During the Employment Period, the Company may provide or cause to be provided to
the Executive such additional benefits as the Company may deem appropriate from
time to time.  The Company shall also provide the Executive with an annual
automobile allowance of not less than $12,000, as well as a life insurance
policy in the face amount of $250,000 with Executive’s spouse as the
beneficiary. At Executive’s request, the Company shall transfer ownership of
such life insurance policy to the Executive or his designee, at such time and in
such a manner as to minimize any adverse tax consequences to the Executive.

          6.          Vacation.  The Executive shall be entitled to annual
vacations in accordance with the Company’s vacation policies in effect from time
to time for executive officers of the Company.

          7.          Term: Employment Period.  The “Employment Period” shall
commence on the date of this Agreement (the “Effective Date”) and shall continue
for an initial term of three (3) years (the “Initial Term”).  Thereafter, the
Employment Period shall continue for successive one (1) year terms (the
“Additional Terms”) unless either the Company or the Executive provides written
notice of termination of the Employment Period not less than one hundred twenty
(120) days prior to the end of the Initial Term or any Additional Term, or
unless earlier terminated pursuant to Section 8.  If the Executive shall remain
in the full time employ of the Company beyond the Employment Period without any
written agreement between the parties, this Agreement shall be deemed to
continue on a month to month basis and either party shall have the right to
terminate this Agreement at the end of any ensuing calendar month on written
notice of at least thirty (30) days.

          8.          Termination.

                       (a)          Executive’s employment with the company
shall be “at will”.  Either the Company or the Executive may terminate this
Agreement and Executive’s employment at any time, with or without Cause or Good
Reason (as such terms are defined below), in its or his sole discretion, upon
thirty (30) days prior written notice of termination.

                       (b)          Without limiting the foregoing Section 8(a),
(i) the Executive may terminate his employment with the company at any time for
Good Reason, or (ii) the Company may terminate his employment at any time for
Cause.  “Good Reason” shall mean (i) the Company’s failure to elect or reelect,
or to appoint or reappoint, Executive to the offices of President and Chief
Executive Officer of the Company; (ii) material changes by the Company in the
Executive’s function, duties or responsibilities (including reporting
responsibilities) of a scope less than that associated with the positions of
President and Chief Executive Officer of the Company; (iii) Executive’s base
salary is reduced by the Company below the highest base salary of Executive in
effect during the Employment Period; (iv) relocation of Executive’s principal
place of employment to a place that is not within either the city limits of
Tempe, Arizona, or within a radius of ten (10) miles of his primary residence;
(v) failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; (vi) material breach of this Agreement by
the Company, which breach is not cured within five (5) days after written notice
thereof is delivered to the Company; or (vii) the occurrence of a Change of
Control (as defined in Section 18).  “Cause” shall mean (i) the Executive’s
willful, repeated or negligent failure to perform his duties hereunder and to
comply with any reasonable or proper direction given by or on behalf of the
Company’s Board of Directors and the continuation of such failure following
twenty (20) days written notice to such effect, (ii) the Executive being guilty
of serious misconduct on the Company’s premises or elsewhere, whether during the
performance of his duties or not, which is reasonably likely to cause material
damage to the reputation of the Company or render it materially more difficult
for the Executive to satisfactorily continue to perform his duties and the
continuation or a second instance of such serious misconduct following twenty
(20) days written notice to such effect; (iii) the Executive being found guilty
in a criminal court of any offense of a nature which is reasonably likely to
materially adversely affect the reputation of the Company or to materially
prejudice its interests if the Executive were to continue to be employed by the
Company; (iv) the Executive’s commission of any act of fraud or theft involving
the Company or its business, or any intentional tort




against the Company; or (v) the Executive’s violation of any of the material
terms, covenants, representations or warranties contained in this Agreement and
failure to correct such violation within twenty (20) days after written notice
by the Company.  Notwithstanding the foregoing, “Cause” shall only be deemed to
exist if it is so determined by a resolution duly adopted by the Board of
Directors of the Company, at a duly noticed meeting at which the Executive and
his counsel are first given the opportunity to address the Board with respect to
such determination.

                       (c)          “Disability” shall mean that the Executive,
in the good faith determination of the Board of Directors of the Company, based
on the advice of a qualified physician after a proper examination of the
Executive, is unable to render services of the character contemplated hereby and
that such inability (i) may be expected to be permanent, or (ii) may be expected
to continue for a period of at least six (6) consecutive months (or for shorter
periods totaling more than six (6) months during any period of twelve (12)
consecutive months).  Termination resulting from Disability may only be effected
after at least thirty (30) days written notice by the Company of its intention
to terminate the Executive’s employment.

                       (d)          “Termination Date” shall mean (i) if this
Agreement is terminated on account of death, the date of death; (ii) if this
Agreement is terminated for Disability, the date established by the Company
pursuant to Section 8(c) hereof; (iii) if this Agreement is terminated by the
Company, the date on which a notice of termination is given to the Executive;
(iv) if the Agreement is terminated by the Executive, the date the Executive
ceases work; or (v) if this Agreement expires by its terms, the last day of the
term of this Agreement.  Notwithstanding the foregoing, if within thirty (30)
days after any notice of termination is given, the party receiving such notice
notifies the other party that a dispute exists concerning the termination, the
Termination Date shall be the date finally determined to be the Termination
Date, either by mutual written agreement of the parties or by binding
arbitration in the manner provided in Section 23 hereof; provided that the
Termination Date shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.  Notwithstanding the pendency of any
such dispute, the Company will continue to pay the Executive his full
compensation in effect when the notice giving rise to the dispute was given and
continue the Executive as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice giving rise to the
dispute was given, until the dispute is finally resolved.  Amounts paid under
this Section 8(d) shall be in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any amounts due under this
Agreement; provided, however, that if the arbitrator determines that any notice
of dispute by the Executive was not given in good faith or that the Executive
did not pursue the resolution of such dispute with reasonable diligence, the
Executive shall repay the Company the amount of compensation paid to the
Executive pursuant to Section 8(d) from the Termination Date which would have
applied had such notice of dispute not been given, plus interest thereon at the
applicable federal rate provided for in Section 1274(d) of the Internal Revenue
Code, or any successor provision thereof, for an obligation with a term equal to
the period from the date of payment to the date of repayment pursuant to this
Section 8(d).

          9.          Severance:

                       (a)          If (i) the Company terminates the employment
of the Executive against his will and without Cause (including by giving notice
of termination of the Agreement pursuant to Section 7), or (ii) the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive salary, Incentive Compensation and vacation accrued through the
Termination Date, plus the following: 

                                     (i)          an amount equal to two years
of Executive’s base salary in effect on the Termination Date;

                                     (ii)          a pro-rated portion of the
amount of Incentive Compensation Executive would earn for the fiscal year in
which the termination occurs if the results of operations of the Company for the
period from the beginning of such fiscal year to the Termination Date were
annualized (the “Pro-Rated Incentive Compensation”); and

                                     (iii)          full vesting of all
outstanding stock options held by Executive.

The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date.  Notwithstanding the foregoing, the Company
shall not be required to pay any severance pay for any period following the
Termination Date if the Executive violates the provisions of Section 15, Section
16 or Section 17 of this Agreement in any material respect, and fails to cure
such violation within thirty (30) days after written notice from the Company to
the Executive detailing such violation. 




                       (b)          If (i) the Executive voluntarily terminates
his employment other than for Good Reason, (ii) the Executive’s employment is
terminated due to death or Disability, or (iii) the Executive is terminated by
the Company for Cause, then the Executive shall be entitled to receive salary
and accrued vacation through the Termination Date only.  In the event of death
or Disability the Executive shall also be entitled to receive the Pro-Rated
Incentive Compensation and vesting of outstanding stock options as provided in
Section 9(a).

                       (c)          In addition to the provisions of Section
9(a) and 9(b) hereof, to the extent COBRA shall be applicable to the Company or
as provided by law, the Executive shall be entitled to continuation of group
health plan benefits in accordance with COBRA if the Executive makes the
appropriate conversion and payments.  If requested to do so, the Company will
transfer ownership of the life insurance policy referred to in Section 5 to the
Executive and the Executive agrees to pay for any costs related to the transfer
in excess of $1000 and to be responsible for all future premiums.

                       (d)          The Executive acknowledges that, upon
termination of his employment, he is entitled to no other compensation,
severance or other benefits other than those specifically set forth in this
Agreement or any applicable Stock Option Agreement, or pursuant to any
Applicable Benefit Plan.

          10.        Expenses.  The Company shall pay or reimburse the Executive
for all expenses normally reimbursed by Company, reasonably incurred by him in
furtherance of his duties hereunder and authorized and approved by the Company
in compliance with such rules relating thereto as the Company may, from time to
time, adopt and as may be required in order to permit such payments as proper
deductions to Company under the Internal Revenue Code of 1986, as amended, and
the rule and regulations adopted pursuant thereto now or hereafter in effect.

          11.        Facilities and Services.  The Company shall furnish the
Executive with office space, secretarial and support staff and such other
facilities and services as shall be reasonably necessary for the performance of
his duties under this Agreement.

          12.        Mitigation Not Required.  In the event this Agreement is
terminated, the Executive shall not be required to mitigate amounts payable
pursuant hereto by seeking other employment or otherwise.  The Executive’s
acceptance of any such other employment shall not diminish or impair the amounts
payable to the Executive pursuant hereto.

          13.        Place of Performance.  The Executive shall perform his
duties primarily in Tempe, Arizona or locations within a reasonable proximity
thereof, except for reasonable travel as the performance of the Executive’s
duties may require.

          14.        Insurance and Indemnity.  During the Employment Period, if
available at reasonable costs, the Company shall maintain, at its expense,
officers and directors fiduciary liability insurance covering the Executive and
all other executive officers and directors in an amount of no less than
$5,000,000.  The Company shall also indemnify the Executive, to the fullest
extent permitted by law, from any liability asserted against or incurred by the
Executive by reason of the fact that the Executive is or was an officer or
director of the Company or any affiliate or related party or is or was serving
in any capacity at the request of the Company for any other corporation,
partnership, joint venture, trust, employment benefit plan or other enterprise. 
This indemnity shall survive termination of this Agreement.

          15.        Noncompetition.

          A.         The Executive agrees that, except in accordance with his
duties under this Agreement on behalf of the Company, he will not during the
term of this Agreement:




                       Participate in, be employed in any capacity by, serve as
director, consultant, agent or representative for, or have any interest,
directly or indirectly, in any enterprise which is engaged in the business of
distributing, selling or otherwise trading in products or services which are
competitive to any products or services distributed, sold or otherwise traded in
by the Company or any of its subsidiaries during the term of the Executive’s
employment with the Company, or which are competitive to any products or
services being actively developed, with the bona fide intent to market same, by
the Company or any of its subsidiaries during the term of the Executive’s
employment with the Company;

                       In addition, the Executive agrees that for a period of
two years after the end of the term of this Agreement (unless the Company
breaches this Agreement by failing to pay to the Executive all sums due him
under the terms hereof, in which event the following provisions of this Section
15.A shall be inapplicable), the Executive shall observe the covenants set forth
in this Section 15 and shall not own, either directly or indirectly or through
or in conjunction with one or more members of his or his spouse’s family or
through any trust or other contractual arrangement, a greater than five percent
(5%) interest in, or otherwise control either directly or indirectly, any
partnership, corporation, or other entity which distributes, sells, or otherwise
trades in products which are competitive to any products or services being
developed, distributed, sold, or otherwise traded in by the Company or any of
its subsidiaries, during the term of this Agreement, or being actively developed
by the Company or any of its subsidiaries during the term of this Agreement with
the Company with a bona fide intent to market same.  Executive further agrees,
for such two-year period following termination, to refrain from directly or
indirectly soliciting Company’s vendors, customers or employees, except that the
Executive may solicit the Company’s vendors or customers in connection with a
business that does not compete with the Company or any of its subsidiaries.

          B.         The Executive hereby agrees that damages and any other
remedy available at law would be inadequate to redress or remedy any loss or
damage suffered by the Company upon any breach of the terms of this Section 15
by the Executive, and the Executive therefore agrees that the Company, in
addition to recovering on any claim for damages or obtaining any other remedy
available at law, also may enforce the terms of this section 15 by injunction or
specific performance, and may obtain any other appropriate remedy available in
equity.

          16.        Assignment of Patents.  Executive shall disclose fully to
the Company any and all discoveries and any and all ideas, concepts or
inventions relating to the Company’s business as described in the Company’s most
recent Annual Report on Form 10-K filed with the Securities and Exchange
Commission) which he shall conceive or make during his period of employment, or
during the period of six months after his employment shall terminate, which are
in whole or in part the result of his work with the Company.  Such disclosure is
to be made promptly after each such discovery or conception, and each such
discovery, idea, concept or invention will become and remain the property of the
Company, whether or not patent applications are filed thereon.  Upon request and
at the expense of the Company, the Executive shall make application through the
patent solicitors of the Company for letters patent of the United States and any
and all other countries at the discretion of the Company on such discoveries,
ideas and inventions, and to assign all such applications to the Company, or at
its order, forthwith, without additional payment by the Company during his
period of employment and for reasonable compensation for time actually spent by
the Executive at such work at the request of the Company after the termination
of the employment.  Executive shall give the Company, its attorneys and
solicitors, all reasonable assistance in preparing and prosecuting such
applications and, on request of the Company, execute all papers and do all
things that may be reasonably necessary to protect the right of the Company and
vest in it or its assigns the discoveries, ideas or inventions, applications and
letters patent herein contemplated.  Said cooperation shall also include all
actions reasonably necessary to aid the Company in the defense of its rights in
the event of litigation.




          17.        Trade Secrets.

          A.         In the course of the term of this Agreement, it is
anticipated that the Executive shall have access to secret or confidential
technical and commercial information, records, data, specifications, systems,
methods, plans, policies, inventions, material and other knowledge
(“Confidential Material”) owned by the Company and its subsidiaries.  The
Executive recognizes and acknowledges that included within the Confidential
Material are the Company’s confidential commercial information, technology,
methods of manufacture, designs, and any computer programs, source codes, object
codes, executable codes and related materials, all as they may exist from time
to time, and that they are valuable special and unique aspects of the Company’s
business.  All such Confidential material shall be and remain the property of
the Company.  Except as required by his duties to the Company, the Executive
shall not, directly or indirectly, either during the term of his employment or
at any time thereafter, disclose or disseminate to anyone or make use of, for
any purpose whatsoever, any Confidential Material.  Upon termination of his
employment, the Executive shall promptly deliver to the Company all Confidential
Material (including all copies thereof, whether prepared by the Executive or
others) which are in the possession or under the control of the Executive.  The
Executive shall not be deemed to have breached this Section 17 if the Executive
shall be specifically compelled by lawful order of any judicial, legislative, or
administrative authority or body to disclose any Confidential Material or else
face civil or criminal penalty or sanction.

          B.         The Executive hereby agrees that damages and any other
remedy available at law would be inadequate to redress or remedy any loss or
damage suffered by the Company upon any breach of the terms of this Section 17
by the Executive, and the Executive therefore agrees that the Company, in
addition to recovering on any claim for damages or obtaining any other remedy
available at law, also may enforce the terms of this Section 17 by injunction or
specific performance, and may obtain any other appropriate remedy available in
equity.

          18.        Provisions After Change of Control.

                       (a)         In the event Executive’s employment with the
Company is terminated (other than as a consequence of death or Disability)
either (x) by the Company for any reason other than for Cause during a Pending
Change of Control (as hereinafter defined) or within one year following the
occurrence of a Change of Control, or (y) by Executive for Good Reason within
one year following the occurrence of a Change of Control, then Executive shall
be entitled to receive from the Company, in lieu of the severance payment
otherwise payable pursuant to Section 9(a), the following:

                                     (i)          an amount equal to three years
of Executive’s base salary in effect on the Termination Date;

                                     (ii)         the maximum amount of the
Incentive Compensation which Executive could earn for the fiscal year in which
the Termination Date occurs; and

                                     (iii)       full vesting of all outstanding
stock options held by Executive.

The Company shall make the termination payments required hereunder within ten
(10) days of the Termination Date.

                       (b)         For purposes of this Agreement, the term
“Change of Control” shall mean:

                                     (i)          The acquisition, other than
from the Company, by any individual, entity or group (within the meaning of Rule
13d-3 promulgated under the Exchange Act or any successor provision) (any of the
foregoing described in this Section 18 (b)(i) hereafter a “Person”) of 20% or
more of either (a) the then outstanding shares of Capital Stock of the Company
(the “Outstanding Capital Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Voting Securities”), provided, however, that any
acquisition by (x) the Company or any of its subsidiaries, or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (y) any Person that is eligible, pursuant to Rule 13d-1 (b)
under the Exchange Act, to file a statement on Schedule 13G with respect to its
beneficial ownership of Voting Securities, whether or not such Person shall have
filed a statement on Schedule 13G, unless such Person shall have filed a
statement on Schedule 13D with respect to beneficial ownership of 35% or more of
the Voting Securities or (z) any corporation with respect to which, following
such acquisition, more than 60%




respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Capital Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control; or

                                     (ii)         Individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A, or any successor section, promulgated under the
Exchange Act); or

                                     (iii)        Approval by the shareholders
of the Company of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all
holders of the Outstanding Capital Stock and Voting Securities immediately prior
to such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

                                     (iv)        (a) a complete liquidation or
dissolution of the Company or (b) a sale or other disposition of all or
substantially all of the assets of the Company other than to a corporation with
respect to which, following such sale or disposition, more than 60% of
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Capital Stock and Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Capital Stock and Voting
Securities, as the case may be, immediately prior to such sale or disposition.

                                     (v)         The first purchase under a
tender offer or exchange offer for 20% or more of the outstanding shares of
stock (or securities convertible into stock) of the Company, other than an offer
by the Company or any of its subsidiaries or any employee benefit plan sponsored
by the Company or any of its subsidiaries.

                       (c) For purposes of this Agreement, the term “Pending
Change of Control” shall mean the occurrence of one of the following events as
the result of which a Change in Control pursuant thereto is reasonably expected
within ninety (90) days after the date of determination as to whether there is a
Pending Change in Control: (i) the Company executes a letter of intent, term
sheet or similar instrument with respect to a transaction or series of
transactions, the consummation of which would result in a Change of Control;
(ii) the Board approves a transaction or series of transactions, the
consummation of which would result in a Change of Control; (iii) a Person makes
a public announcement of a tender offer for the Common Stock of the Company, the
consummation of which would result in a Change of Control; or (iv) a Person
makes a public announcement of, or makes a public filing with respect to, the
intention of that Person to seek to change the membership of the Board of
Directors of the Company in a manner that would result in a Change of Control. 
A Pending Change of Control shall cease to exist upon a Change of Control.

          19.          Notices.  Any notice required or permitted to be given
under this Agreement shall be sufficient if in writing and if sent by registered
or certified mail, return receipt requested to his residence in the case of the
Executive, or to its principal office in the case of the Company, or to such
other addresses as they may respectively designate in writing.




          20.          Entire Agreement; Waiver.  This Agreement contains the
entire understanding of the parties and may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.  Waiver of or failure to
exercise any rights provided by this Agreement in any respect shall not be
deemed a waiver of any further or future rights.

          21.          Binding Effect; Assignment.  The rights and obligations
of this Agreement shall bind and inure to the benefit of any successor of the
Company by reorganization, merger or consolidation, or any assignee of all or
substantially all of the Company’s business or properties.  The Executive’s
rights hereunder are personal to and shall not be transferable nor assignable by
the Executive.

          22.          Headings.  The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

          23.          Governing Law; Arbitration.  This Agreement shall be
construed in accordance with and governed for all purposes by the laws and
public policy of the State of Arizona applicable to contracts executed and to be
wholly performed within such state.  Any dispute or controversy arising out of
or relating to this Agreement shall be settled by arbitration in accordance with
the rules of the American Arbitration Association and judgment upon the award
may be entered in any court having jurisdiction thereover.  The arbitration
shall be held in Maricopa County or in such other place as the parties hereto
may agree.

          24.          Further Assurances.  Each of the parties agrees to
execute, acknowledge, deliver and perform, and cause to be executed,
acknowledged, delivered and performed, at any time and from time to time, all
such further acts, deeds, assignments, transfers, conveyances, powers of
attorney and/or assurances as may be necessary or proper to carry out the
provisions or intent of this Agreement.

          25.          Severability.  The parties agree that if any one or more
of the terms, provisions, covenants or restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

          26.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

          IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to
be signed by a duly authorized officer and the Executive has hereunto set his
hand the day and year first above written.

AMTECH SYSTEMS, INC.

By

 

/s/ Bradley C. Anderson

 

/s/ Jong S. Whang

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Bradley C. Anderson

 

Jong S. Whang

 

 

Vice President and Chief Financial Officer

 

 